State of California Secretary of State I, DEBRA BOWEN, Secretary of State of the State of California, hereby certify: That the attached transcript of 1 page(s) has been compared with the record on file in this office, of which it purports to be a copy, and that it is full, true and correct. IN WITNESS WHEREOF, Iexecute this ( S E A L )certificate and affix the Great Seal of the State of California this day of Jan 10, 2008 DEBRA BOWEN Secretary of State Sec State Form CE-107 (REV 1/2007) ENDORSED-FILED JAN 09 2008 in the office of the Secretary of State of the State of California ARTICLES OF INCORPORATION OF ACTIVE HEALTH FOODS, INC. I. The name of this corporation shall be Active Health Foods, Inc. II. PURPOSE:The purpose of the Corporation is to engage in any lawful act or activity for which a corporation may be organized under the GENERAL CORPORATION LAW of California other than the banking business,trust company business or the practice of a profession permitted to be incorporated by the California Corporations Code. III. INITIAL AGENT: The name and address in the State of California of thisCorporation's initial agent for service of process is: Jerome D. Stark, 2700 N. Main Street, Suite 630, Santa Ana, California 92705. IV. CAPITAL STOCK:This Corporation is authorized to issue two (2) classes of shares, designated respectively "common voting stock" and "common nonvoting stock." Ten Million (10,000,000) shares of common voting stock may be issued and Ten Million (10,000,000) shares of common nonvoting stock may be issued. The common voting stock has exclusive voting rights on all matters requiring a vote of the shareholders, including election of Directors, except as otherwise provided by law. The common nonvoting stock has no voting rights, except as otherwise provided by law. Dated: January 9, 2008 /s/ Gregory Manos Gregory Manos Incorporator ARTJCLES OF INCORPORATION FOR ACTIVE HEALTH FOODS, INC
